Appellants were jointly charged, tried and convicted of fornication and each fined $50.
The term of court at which they were tried convened August 6, 1912, and adjourned October 5, 1912. There is no order of the court below authorizing the filing of the statement of facts or bills of exceptions *Page 73 
after the adjournment of court. What appears to be a statement of facts and bills of exceptions were filed herein on October 18, 1912, some fifteen days after the adjournment of the court.
The Assistant Attorney-General has made a motion to strike out the statement of facts and bills of exceptions, because not authorized to be filed by the court after adjournment. It has been the long and uniform holding of this court that neither bills of exception nor statement of facts in county court cases, filed in the court below after adjournment, can be considered by this court, unless an order is made during term time authorizing this. The motion of the Assistant Attorney-General is therefore granted. Hamilton v. State, 65 Tex.Crim. Rep.; 145 S.W. Rep., 348, and cases there cited.
Without a statement of facts and bills of exceptions none of the matters attempted to be raised by appellants in their motion for new trial can be considered. The judgment is, therefore, affirmed.
Affirmed.
                          ON REHEARING.                         April 3, 1913.